Slip Op. O9~l36

UNITED STATES COURT OF INTERNATIONAL TRADE

ASSOCIATION OF AMERICAN
SCHOOL PAPER SUPPLIERS,

Plaintiff,
v. : Before: Richard K. Eaton, Judge

UNITED STATES, § ConSol. Court Noi O6~OO395

Defendant, n

and

KEJRIWAL PAPER LIMITED,

Deft.~Int.

OPINION

[United Statee Department of Commerce'e final results of
redetermination pursuant to remand in the antidumping
investigation of certain lined paper products from India are
euStained.]

Dated: December l0, 2009

Wiley Rein LLP (Alan H. Price, Tdmothy C. Brightbill, and
Maureen E. Thorson), for plaintiff Association of American Sch0ol
Paper Suppliers.

Tony WeSt, ASsistant Attorney General; Jeanne E. Davidson,
Director, Patricia M. MCCarthy, Aesistant Director, Commercia1
Litigation Branch, Civil Divisi0n, United StateS Department of
Juetice (John J. T0dor); Office of Chief Counsel for Import
Administration, United States Department of Commerce (Sapna
Sharma), of counsel, for defendant United States.

deKieffer & Horgan (J. Kevin H0rgan and Gregory S. Menegaz),
for defendant~intervenor Kejriwal Paper Limited.

Consol. Court No. 06-O0395 Page 2

Eaton, Judge: This consolidated action1 is before the court
following remand to the Department of C0mmeroe (“Commerce” or
“the Department”) as provided for in the court's Opinion and
Order dated November 17, 2008. See Ass'n of Am. Sch. Paper
Suppliers v. United States, 32 CIT H_, Slip Op, 08-122 (Nov. l7,
2008) (not reported in the Federal Supplement) (“Association I”);
Final Results of Redetermination Pursuant to Court Remand (Dep’t
of Commerce Mar. l6, 2009) {“Remand Resu1ts”). Plaintiff
Association of American School Paper Suppliers (the
“Association") and defendant~intervenor Kejriwal Paper Limited
(“KejriWal”) each object to the Remand Results, though for
different reasons. See Plaintiff's Comments Resp. Remand Results
(“Pl.'s Comments”) l~2; Defendant-Intervenor's Comments Resp.
Remand Results (“Def -Int.'s Comments”) 2-3.

The Remand Results relate to the treatment of general and
administrative (“G&A”) expenses provided for in the Department’s
earlier final results in its antidumping investigation of certain
lined paper products (“CLPP”) from India, covering the period of
investigation {“POI”) July l, 2004, through June 30, 2005. See
CLPP from India, 71 Fed. Reg. 45,0l2, 45,0l2 (Dep't of Commerce

Aug. 8, 2006) (notice of final determination of sales at less

1 This action includes court numbers 06-OG395 and 06-O0399. See
Ass'n of Am. Sch. Paper Suppliers v. United States, Consol. Ct.
No. 06-OO395 (Feb. 26, 2007) (order granting consent motion to
consolidate cases).

Cons0l. Court No. 06-O0395 Page 3

than fair value and negative determination of critical
circumstances) and the accompanying Issues and Decision
Memorandum (Dep't of Commerce Ang. 8, 2006} (“Issues & Dec.
Mem.”) (collectively, the “Final Results”). On remand, the
Department has reduced Kejriwal’s antidumping duty margin from
3.9l percent to 3.06 percent. Remand Results at l.
Jurisdiction is had pursuant to 28 U.S.C. § 158l(c} (2006)
and 19 U.S.C. § l5l6a(a)(2)(B)(i}. For the reasons set forth

below, the Remand Results are sustained.

BACKGROUND

In September 2005, the Association, an “ad hoc trade
organization” acting on behalf of the domestic paper industry,2
filed a petition with Commerce seeking the imposition of
antidumping duties on imports of CLPP.3 CLPP from India,
Indonesia, and the People's Republic of China, 70 Fed. Reg.

58,374, 58,374 (Dep’t of Commerce Oct. 6, 2005) (initiation of

2 The Association consists of MeadWestvaco Corporation, Norcom,

Inc , and Top Flight, Inc.` Association I, 32 CIT at ~_, Slip Op.

08-l22 at 3 n.2.

3 CLPP refers to “[paper] products . . . [such] as single- and
multi~subject notebooks, composition books, wireless notebooks,
looseleaf or glued filler paper, graph paper, and laboratory

'notebooks . . . ." CLPP From India, 7l Fed. Reg. l9,7G6, l9,707

(Dep't of Commerce Apr. l7, 2006) (notice of preliminary
determination of sales at less than fair value] (footnotes

omitted).

Consol. Court No. 06»OO395 Page 4

antidumping duty investigation). Thereafter, Commerce commenced
its investigation, and in accordance with its procedures,
conducted a verification of Kejriwal's operations. See Final
Results, 71 Fed. Reg. at 45,0l2. Commerce's verification
examined the company and found that its primary business was not
producing and exporting the subject CLPP, but rather trading
newsprint. See issues & Dec. Mem. at 6, Commerce's verification
report “explained that Kejriwal finds suppliers and purchasers of
newsprint in the domestic market, and negotiates purchase and
sale pHices with the manufacturers and purchasers of newsprint.”
Memorandum to File from Laurens van Houten re: verification of
the Cost Response of Kejriwal Paper Limited in the antidumping
investigation of Lined Paper from India at 4-5 (Dep't of Commerce
June l3, 2006) (the “Verification Report”).

The Department concluded that Kejriwa1 incurred “significant
expenses” in financing and conducting its newsprint transactions,
but that, as a strategic business decision, it did not take title
to or possession of the newsprint so that it might “take
advantage of a 16 percent tax exemption offered by the Government
of India if newsprint ‘is supplied directly from the manufacturer

to the end consumers.'” verification Report at 8.

Consol. Court No. O6~OO395 Page 5

STANDARD OF REVIEW
The court reviews the Final Results under the substantial

evidence and in accordance with law standard set forth in 19
U.S.C. § l516a(b)(1)(B)(i} (“The court shall hold unlawful

any determination, finding, or conclusion found . . . to be
unsupported by substantial evidence on the record, or otherwise
not in accordance with law . . . ."). “Substantial evidence is
such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Huaiyin Foreign Trade Corp.
(30) v. Uni'ted sz:ates, 322 F.?»d 1369, 1374 (Fed, cir. 2003)

(quotation omitted).

DISCUSSION
I. Kejriwal's General and Administrative Expense Ratio
The sole issue on remand is Commerce's calculation of

Kejriwal's G&A expense ratio.* This ratio is the component of

4 If Commerce cannot determine the normal value of imported
merchandise from home market or third country sales, it uses a
“constructed value” of the subject merchandise as the normal
value. See 19 U.S.C. § l677b(a)(4); see also Bridgestone
Americas, Inc. v. United States, 33 CIT __, __, 636 F. Supp. 2d
1347, 1356 (2009). The constructed value is calculated by
applying a statutory formula that requires Commerce to total:
“the cost of materials and fabrication or other processing of any
kind employed in producing the merchandise;" “the actual amounts
incurred and realized by the specific exporter . . . for selling,
general, and administrative expenses in connection with the
production and sale of a foreign like product;" and “the cost of

all containers and coverings . . . incidental to placing the
`(continued...)

Consol. Court No. 06-OO395 Page 6

constructed value by which Commerce computes5 a part of a
company's overhead expenses. Association I, 32 CIT at _~, Slip
Op. OS~122 at 37. These are expenses, incurred during the period
of investigation, “which relate indirectly to the general
operations of the company rather than directly to the production
process.” See Section D: Cost of Production and Constructed
Value Questi0nnaire at D»l8, available at

http://ia.ita.doc.gov/questionnaires/20080402/q~inv-sec-d-040108.

pdf (last visited Nov. 18, 2009). They “include amounts incurred
4{...continued)

subject merchandise in condition packed ready for shipment to the
united s:ates.~ 19 U.s.c. § is"/‘vb(e)(l), (2)(1>.), (3).

In addition, the statute directs that

[c]osts shall normally be
calculated based on the records of
the exporter or producer of the
merchandise, if such records are
kept in accordance with the
generally accepted accounting
principles of the exporting country
(or the producing country, where
appropriate) and reasonably reflect
the costs associated with the
production and sale of the
merchandise.

19 U.S.C. § 1677b(f)(1)(A). The statute, however, “provides no
further guidance” or methodology for calculating general and
administrative expenses. Am. Silicon Technologies v. United
StateS, 334 F.3d l033, 1037 (Fed. Cir. 2003).

5 The G&A expense ratio is multiplied by the cost of manufacture
in order to obtain an amount for G&A expenses. Fuyao Glass
Indus. Group Co. v. United States, 29 CIT lO9, 131 n.12 (2005)
(not reported in the Federal Supplement}.

Consol. Court No. O6~OO395 Page 7

for general {research and development] activities, executive
salaries and bonuses, and operations relating to [a] company's

corporate headquarters.” Id.

II. Commerce’s Original Calculation of the G&A Expense Ratio
1n the Final Results, Commerce departed from its usual
methodology for calculating the G&A expense ratio:
The Department’s longstanding

methodology is to calculate a ratio by

dividing the company’s general expenses by

‘its total cost of sales, as reported in the

respondent's audited financial statements.

The Department’s established practice in

calculating the G&A expense rate is to

include only those items that relate to the

general operations of the company as a whole

in the numerator of the G&A expense ratio

calculation.
Remand Results at 6 (citation omitted). Because Kejriwal’s
business had both a CLPP manufacturing side and a newsprint
trading side, Commerce found that its longstanding methodology
would not produce an accurate result since Kejriwal never took
title to the newsprint it traded. See Issues & Dec. Mem. at 5.
As a result of Kejriwal not taking title to the newsprint, the
cost of its purchase was not contained in the company's
financials. That being the case, under Commerce's usual
methodology, the cost of sale number (or cost of goods sold) for

the traded newsprint in the ratio’s denominator would be zero,

and hence nearly all of the G&A expenses would be attributed to

Consol. Court No. 06-OO395 Page 8

the manufacture of CLPP. This would be the case even though it
was clear that some large portion of the G&A expenses should be
attributed to the newsprint business. Thus, as the Department
explained on remand:

The unique business model of Kejriwal,
where its two main lines of business include
one in manufacturing (e.g., lined paper) and
one in trading (e,g., acting as a broker in
the sales of newsprint between two third
parties) does not fit squarely with our
normal approach for allocating financial
statement classified G&A expenses over the
financial statement classified cost of sales
of manufactured products. The Department
recognized in this case that Kejriwal’s
primary business activity was as a newsprint
trader. Kejriwal acted as a broker between
purchasers and suppliers of newsprint prior
to and during the POI. Kejriwal began
producing lined paper during the POI. The
Department also recognized that many of
Kejriwal’s employees were involved in the
newsprint trading activity. Because Kejriwal
had many employees and offices dedicated to
the newsprint operation, during verification
the Department questioned where the newsprint
trading operation related expenses were
recorded. At verification, the Department
reviewed all of the company's expenses to
determine whether the expenses had been
appropriately included in the reported costs
or excluded.

Remand Results at 6~7 (citations and footnote omitted).

In other words, because the specific expenses associated
with the cost of the newsprint business were not separately
identified in Kejriwal's audited financials, the Department

decided to depart from its usual methodology:

Consol. Court No. 06-0O395 Page 9

The Department found that most expenses
reported on Kejriwal's G&A Expense Ratio
worksheet could be categorized as
manufacturing expenses, packing expenses,
selling expenses, interest expenses,
investment related expenses, or G&A expenses.
If the Department identifies expenses that
are directly related to one process or
product, it normally and more appropriately
considers those to be manufacturing costs.

By contrast, G&A expenses by their nature are
indirect expenses incurred by the company as
a whole, and are not directly related to a
particular process or product. These general
expenses usually include corporate expenses
such as salaries and benefits, rent, travel
expenses, electricity, vehicle expenses,
insurance, transport expenses, and audit
expenses. `

we found unique circumstances in this
case because the respondent reported, and we
verified, that a large part of the company's
G&A expenses reported in the company’s
financial statement resulted directly from
the trading of newsprint, rather than from
the general operations of the company. Put
another way, although these costs were
reported as G&A expenses on the income
statement, they were nonetheless costs
directly related to Kejriwal’s newsprint
trading operations and were not supporting
the general operations of the company as a
whole (e g., expenses for payroll and
accounting supported the company as a whole,
while expenses for newsprint marketing
salaries were directly related to the
newsprint trading operation).

Id. at 7-8 {citations and footnotes omitted}.
As a result of these findings, Commerce modified its
methodology by looking closely at Kejriwal's G&A expenses, as

reported in its financials, in order to determine if any of these

Consol. court No. 06-00395 l page 10

expenditures were directly attributable to the trading of
newsprint. Id. at 8~9. The Department did this because it
believed that these expenses would be more accurately
characterized as “costs of sales” of the newsprint business
rather than general company expenses. Commerce then moved these
values from the numerator to'the denominator of the G&A expense
ratio. Id. at 9.

In Association I, the court did not question Commerce's
revised methodology, but found lacking Commerce's explanation for
not including an amount for the cost of the newsprint traded in
the denominator when calculating the G&A expense rati0.
Association I, 32 CIT at __, Slip Op. 08-122 at 49. In this
connection, the court further sought an explanation as to why an
amount for newsprint traded had been included when calculating

the financial expense ratio. Id. at 50.

IlI. Commerce’s Remand Results

On remand, the Department has sought to explain its reasons
for: (l) declining to include a cost of newsprint traded in the
denominator when calculating Kejriwal's G&A expense ratio; (2)
moving additional costs from the numerator to the denominator
when calculating the ratio; and (3) including the cost of

newsprint traded in the denominator of the financial expense

Consol. Court No. 06-OO395 Page ll

ratio, but not in the G&A expense ratio,

Kejriwal, as it did with respect to the Final Results of the
investigation, disputes Commerce’s calculation of its G&A expense
ratio by insisting that the Department must include the cost of
newsprint traded in the ratio’s denominator.

The Department’s claim that it has
attempted to associate reported expenses with
the general and administrative activities of
the whole company continues to be
contradicted by the immutable facts of the
administrative record, while the Department
reasonably accommodated the economic reality
of Kejriwal’s business activity so that the
purpose of the finance ratio would not be
thwarted, the Department continues to blind
itself to the same economic reality in
dramatically understating the G&A ratio
denominator by not including a reasonable
equivalent cost of the newsprint.

Def.~Int.'s Comments 2. Thus, Kejriwal argues that, by not
including the cost of newsprint traded in the G&A expense ratio’s
denominator, Commerce “can never arrive at a ‘fair equivalent
value' of {the newsprint] trading activity.” Def.-Int.’s
Comments l8.
For its part, the Association maintains that:

Consistent with the Department’s past
practice, Kejriwal's G&A ratio should be
based on its [cost of goods sold] as
established in its normal books and records.
These costs do not include the cost or value
of traded newsprint, because no such cost was
ever incurred. Rather than second-guessing
the company's own auditors, and the company's
own decision as to its business model and
structure, the Department should follow its

Consol. Court No. 06-O0395 Page 12

precedent with respect to the calculation of
[cost of goods sold], and should be directed
to include only those costs that can be
directly associated with manufacturing
processes and products.

Pl 's Comments 8. ln other words, the Association argues that
the Department should have adhered to its usual practice and kept
all of G&A expenses reported on Kejriwal's financial statements
in the numerator and allocated none to the denominator. Pl.'s
Comments 7.

The Department continues to cite Kejriwal's unusual business
model as a justification for departing from its methodology of
relying on the characterization of costs found in a company’s
financial records when constructing the G&A expense ratio.

we deviated from our normal methodology
for both financing expense and G&A ratios due
to the problems posed by the unique business
model of Kejriwal's newsprint trading
business. Following our normal method of
allocating company-wide financing or G&A
expense over company-wide actual cost of
sales as reported on the income statement
would have resulted in an unreasonable
allocation of all financial and G&A expenses
as reported on the income statement to lined
paper because 1) Kejriwal's financial
statement cost of sales consisted solely of
lined paper expenses (understating the
denominator) and 2) its reported G&A expenses
included expenses directly related to
newsprint operations (overstating the
numerator for the G&A expense ratio). This
is because the newsprint trading business is
an administrative-type operation while the
lined paper business is a manufacturing
operation. As a result, Kejriwal classified
all newsprint trading costs as G&A in

Consol. Court No. O6~0G395 Page 13

Kejriwal's financial statements, and all
lined paper costs as the only element in the
cost of sales in its financial statements.
Our normal method of allocating G&A and
financing costs would have resulted in
virtually all such costs being allocated to
lined paper.

Remand Results at 15-l6.

Thus, as part of its remand procedures, Commerce again took
a close look at the amounts reported as G&A expenses in
Kejriwal's financials.

For the G&A ratio calculation, we
attempted to reasonably identify and
segregate those administrative costs that
directly relate to Kejriwal’s newsprint
trading operation from those costs relating
to the general operations of the company as a
whole, based on Kejriwal's classification and
description of the expenses. we excluded
those costs identified by Kejriwal as
newsprint trading costs from the G&A
numerator and included them in the cost of
sales denominator. In effect, the costs
associated with Kejriwal’s newsprint
operations are the cost of its newsprint
trading sales. while these expenses may have
been administrative in nature, as described
above, and we typically do not attribute
administrative costs directly to specific
products or divisions, we considered the
facts and circumstances in this case to be
unusual. Specifically, these expenses were
directly related to generating revenue in the
company’s trading activity (akin to the cost
of sales of manufactured products), and
accordingly, reasonably associated to
Kejriwal's newsprint trading operations based
on the analysis provided by Kejriwal at
verification, and added to the denominator.
In this sense, the Department’s G&A
calculation is consistent with its normal

Consol. Court No. 06-O0395 Page 14

methodology for calculating G&A expenses,
which is to allocate a company’s expenses
that relate to the general operations of the
company over the company’s total cost of
sales.

Id. at 17 (emphasis added).

Indeed, its examination on remand revealed further expenses
the Department believed should be credited to the company’s
newsprint business.

During our reexamination of the record
pursuant to the Court's remand, we realized
that while we had allocated a significant
amount . . . of the reported G&A to
newsprint, certain administrative rent and
administrative depreciation expenses had not
been allocated to the newsprint trading
operation. For the remand determination, we
have recalculated the G&A expense ratio to
reflect a reasonable allocation of these
expenses to newsprint trading because, like
other expenses we examined, we consider some
administrative rent and administrative
depreciation expenses to be more properly
considered directly related to newsprint
trading operations.

Id. at ll.

Responding to Kejriwal's claim that the cost of newsprint
should have been included in the cost of goods sold, Commerce
explained that “Kejriwal did not incur or record an acquisition
cost for newsprint in its income statement because it did not
purchase or sell newsprint during the POI. As a result, Kejriwal
did not have any newsprint [cost of goods sold].” Id. at 20.

Finally, the Department addressed its reasons for taking the

Consol. Court No. 06-OO395 Page l5

cost of the newsprint into account in the financial expense
ratio, but not the G&A expense ratio:

[W]e recognized that including an imputed
value for newsprint in the denominator of the
financial expense ratio, while not an actual
cost to Kejriwal, would be reasonable in
allocating the company’s financing expenses
to its two main business operations
(newsprint trading and lined paper) because
Kejriwal incurred financing costs directly
related to the value of the newsprint. In
other words, interest expenses incurred in
the newsprint trading operations were
dependent on the value of the newsprint
traded. Kejriwal borrowed money from lenders
to both finance its lined paper
manufacturing, and to finance its newsprint
trading operations. Since financing expenses
reflect a company’s cost of capital, we
allocated such costs over the operating
activities that required capital investment
(i.e., lined paper manufacturing and the
imputed value of the traded newsprint).

Id. at l6.

Put another way, the Department concluded that the expenses
incurred in financing the cost of the newsprint traded were
directly proportional to the value of the newsprint and would be
the same regardless of whether Kejriwal took title to the
newsprint or not. This is because the interest expense for
financing the newsprint would not be any more or less if Kejriwal
actually purchased the paper or merely financed its sale and
purchase by others. As a result, the Department accounted for

these expenses by adding an amount equal to the cost of newsprint

COnSOl, COUJST; NO. 06-00395 Pa.ge 16

to the denominator of the finance expense ratio in order to
allocate these financing expenses to the newsprint trading

business.

IV. Commerce's Remand Results Are Sustained
Commerce is charged with computing a constructed value as

accurately as possible by including in its calculations an amount
for general and administrative expenses. See Thai I-Mei Frozen
roads co. v. united sz:ar:es, 32`cr1" _, _, 572 F. supp. 2a 1353,
1359 (2008) {“Commerce must be guided by the objectives of
achieving an accurate margin and a fair comparison between export
price and normal value.”). Furthermore, Commerce must be able to
“provide[] a reasonable explanation” for how it arrives at its
final calculations. Wuhan Bee Healthy Co. v. United States, 32
CIT __, __, Slip Op. 08~6l at 7 (May 29, 2008) (not reported in
the Federal Supplement). This is particularly the case where the
Department departs from a previously employed methodology. M.M.
& P. Mar. Advancement, TTaining; Educ. & Safety Program

(MHTES) v. Dep’t of Commerce, 729 F.2d 748, 755 (Fed. Cir. l9B4).
That Commerce reasonably has complied with these injunctions,
when confronted with a difficult factual situation, can be seen
by examining the proposed methodologies urged by Kejriwal and the

Association.

Consol. Court No. 06-OO395 Page 17

Here, the parties are disputing the amount of G&A expenses
to be included in the constructed value. This amount is
important because the greater the constructed value of a product,
the greater the dumping margin.5 Thus, the larger the percentage
resulting from the G&A expense ratio, the greater the amount of
G&A expenses to be added to constructed value. As a result, an
increase in the denominator (where the numerator is either
undisturbed or made smaller) is advantageous to Kejriwal because
it results in a smaller constructed value.

Kejriwal would have Commerce increase the value of the G&A
denominator by an amount equal to the value of the newsprint
traded. The problem with this proposal is that it presupposes
that, had Kejriwal actually taken title to the newsprint, it
would have incurred no greater overhead expenses than those now
found in its financials. In other words, Kejriwal would increase
the value of the denominator of the G&A expense ratio without
changing the numerator in any way.

Because Kejriwal never took title to or possession of the

newsprint, however, there is simply no record evidence as to

6 In antidumping investigations, Commerce must ultimately
calculate a dumping margin, or “the amount by which the normal
value exceeds the export price or constructed export price of the
subject merchandise.” 19 U.S.C. § l677(35)(A}. If the price of
an item in the home market (normal value) is higher than the
price for the same item in the United States (export price), then
the dumping margin comparison produces a positive number that
indicates dumping has occurred.

Consol. Court No. 06-O0395 Page 18

whether Kejriwal would have incurred greater G&A expenses had it
held title to the newsprint. “Kejriwal did not take title to the
newsprint it traded [and] did not incur the associated costs
.” Defendant's Reply Brief to Comments in Opposition to

Commerce's Final Remand Redetermination (“Def.'s ReplY”) 5.
Therefore, there is nothing on the record indicating whether
taking title to the newsprint would result in greater expenses
for such items as: corporate salaries and benefits, rent, travel
expenses, electricity, vehicle expenses, insurance, transport
expenses, or audit expenses. See, e.g., Remand Results at 8
(listing these expenses as common G&A expenses). Any increase in
these expenses would necessarily result in the numerator of the
G&A expense ratio being made larger. without record evidence
showing how the numerator of the G&A expense ratio would be
affected had Kejriwal taken title to the newsprint, constructing
a G&A expense ratio using Kejriwal's proposed methodology would
be guesswork.

As to the Association's proposal, it urges Commerce to
employ its usual methodology of taking the G&A values found in
Kejriwal’s financials and placing them in the G&A expense ratio
without alteration. “Consistent with the Department’s past
practice, Kejriwal's G&A ratio should be based on its [cost of

goods sold] as established in its normal books and records.”

Consol. Court No. 06-OO395 Page l9

Pl.'s Comments 8. This methodology, however, would disregard the
existence of the newsprint trading business entirely and would
result in nearly all of the G&A expenses being attributed to the
production of CLPP. In other words, the Association wishes
Commerce to ignore the employees, offices, and activities related
to the newsprint business~an absurd result,

Rather than accept either Kejriwal's or the Association's
proposed G&A methodologies, Commerce has chosen to take the
newsprint trading business as it found it. That is, the
Department has not assumed that Kejriwal took title to the
newsprint, when it did not. at the same time, Commerce did not
ignore the direct costs of the newsprint business altogether.

Thus, Commerce has kept its usual methodology by putting
general expenses in the numerator of the G&A expense ratio and by
putting expenses directly related to the newsprint business in
the ratio’s denominator. while Commerce has departed from its
past practice by examining the expenses that Kejriwal identified
as general expenses in its financials, and found that some were
better categorized as direct expenses, it has given a complete
and reasonable explanation for having done so based on the
company’s business model.

The Department has also given a reasonable explanation for
further recharacterizing other amounts carried on Kejriwal's

books as G&A expenses. During its reexamination of the record

Consol. Court No. O6~OO395 Page 20

pursuant to remand, Commerce found that certain rent and
depreciation expenses had not been allocated to the newsprint
trading operation. Remand Resu1ts at 1l. Accordingly, for the
Redetermination, Commerce recalculated the G&A expense ratio and
allocated a portion of these expenses to the newsprint
operations, by moving them to the denominator of the ratio. Id.
at ll-l2-

with regard to the rent paid for administrative purposes,
because there was no identification of rent expenses directly
associated with the newsprint activity on Kejriwal's financials,
Commerce “approximated an amount based on the ratio of newsprint
salaries and remuneration to total financial statement classified
G&A salaries and remuneration." Id. at 12 (citation omitted).
Commerce explained that it was reasonable “to use the verified
ratio of newsprint salaries to total salaries to allocate rent to
newsprint because the newsprint trading employees work in
Kejriwal's administrative offices for which rent is paid.” Id.
Commerce then used the percentage of total salaries devoted to
its newsprint business to “identif[y] a portion of the rent to be
allocated to the newsprint operation.” Def.’s Reply B. In other
words, Commerce used the resulting ratio to determine a
percentage of rent devoted to Kejriwal’s newsprint trading

business. The Department then moved the value of rent expense,

Consol. Court No. 06-OO395 Page 21

determined using this ratio, to the denominator of the G&A
expense ratio. Commerce found that the use of this salary ratio
to be reasonable because the proportion of salaries devoted to
the newsprint business would provide an approximation of the
amount of rent paid to support the newsprint operation. Id.

Considering that Commerce has found the newsprint business
to be largely administrative in nature, using administrative
salaries to approximate the proportion of administrative rent
directly related to the newsprint business is reasonable. That
is, it is reasonable to assume that the salaries paid for the
administrative personnel working in the newsprint business would
be proportional to the amount of rent paid to house them. As a
result, the court finds that Commerce's decision to place these
expenses in the denominator of the G&A expense ratio is both
reasonable and has been adequately explained.

In like fashion, Commerce identified a portion of the
depreciation expense to be allocated to the newsprint operations,
based on the percentage Kejriwa1 provided for the distribution of
motor vehicle depreciation expenses. Remand Results at l3. This
adjustment was made by using the percentage of automobile
depreciation attributable to newsprint trading to provide a
surrogate for the amount of administrative depreciation, as a

whole, attributable to newsprint trading. Commerce explained

Consol. Court No. 06-OO395 Page 22

that Kejriwal had allocated administrative depreciation based on
motor vehicle expenses because the majority of its administrative
depreciation expenses were for motor vehicles. Id. Thus, the
Department took the percentage of motor vehicle depreciation
attributable to the newsprint business, and extended the use of
the percentage to all administrative depreciation. Commerce then
took this portion of the administrative depreciation expense, and
moved it to the denominator of the G&A expense ratio calculation.
Id.

Because Commerce had the actual percentage of motor vehicle
use for the newsprint trading business, it was able to calculate
the percentage of motor vehicle depreciation attributable to
newsprint trading. The court finds that the extension of this
treatment to all other property subject to administrative
depreciation for which there is no breakdown in the financials
between the CLPP business and the newsprint trading business is
reasonable considering that motor vehicle depreciation made up
the bulk of administrative depreciation expenses.

Finallyl the court finds that Commerce has supplied a
reasonable explanation for treating the cost of newsprint traded
differently in the financial and G&A expense ratios. That is,
while it can be said that the cost of financing its newsprint

trading business would be the same whether Kejriwal actually took

Consol. Court No. 06-OO395 Page 23

title to the newsprint or not, the same cannot be said of the
amount of G&A expenses that would be incurred had Kejriwal
actually purchased the newsprint. Thus, it is reasonable to
account for the expense of financing the newsprint in the
financial expense ratio by including an amount equal to what it
would cost to buy it. There is simply no record evidence to
justify similar treatment in the G&A expense ratio.

Having reviewed Commerce’s findings and reasoning, the court
concludes that Commerce supported with substantial evidence,
adequately explained itself, and supplied the “reasoned analysis”
necessary to depart from its normal practice when calculating the

G&A expense ratio. Motor vehicle Mfrs. Ass'n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 42 {1983).

CONCLUSION
For the reasons stated, Commerce’s Remand Results in the
antidumping investigation of certain lined paper products from

India are sustained. Judgment shall be entered accordingly.

/s/ Richard K. Eaton

Richard K. Eaton

Dated; December lO, 2009
New York, New York